Mitchell, J.,
(dissenting.) Of course, it is elementary that public powers and trusts of a governmental nature, and involving the exercise of legislative discretion, cannot be delegated to others by the city council. Neither is there any question as to the correctness of the general proposition that the matter of determining how or to what extent the city shall be lighted is governmental in its character, and involves the exercise of legislative discretion. But, as I understand the facts, there was no attempt in this case to delegate any such questions to the committee on gas. The city council itself had decided upon the amount and location of electric light which should be used for street-lighting purposes, (a mast on Bridge square,) and had determined to dispense with the existing gas-lights within the area lighted by this electric mast. All that remained to be done was to ascertain, by ocular observations, what area the electric mast lighted, and to count and designate the gas-lights within that area which were to be dispensed with. This was, in my judgment, a duty of a merely ministerial or administrative character, which the city council might delegate to a standing committee of their own body. Like most executive or ministerial duties, it involved the exercise of the judgment, but to hold that it involved, in any proper sense, the exercise of any legislative discretion, is, in my opinion, a very strained and technical application of the rule of law invoked in the opinion of the court. I think it was competent for the city council to devolve this duty upon this committee, and to constitute it their agent to convey notice to the gas company.